ACCEPTED
                                                                                           12-15-00167-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      12/7/2015 9:44:52 AM
                                                                                                 Pam Estes
                           CAUSE NO. 12-15-00167-CR                                                 CLERK


 SYDNEY LYNCH                              §    IN THE
                                           §
 VS.                                       §    TWELFTH COURT
                                                                          FILED IN
                                           §                       12th COURT OF APPEALS
 THE STATE OF TEXAS                        §    OF APPEALS              TYLER, TEXAS
                                                                   12/7/2015 9:44:52 AM
                               MOTION TO                                  PAM ESTES
                                                                            Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 and

10.5(b)of the Texas Rules of Appellate Procedure, and for good cause shows the

following:

1.     This case is on appeal from the 7th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State of Texas v. Sydney Lynch and numbered 007-

       0443-15.

3.     Appellant was convicted of Theft of Property>=$1,500      B.      The Appellant’s Brief on the Merits in Kenneth Walker v. State of Texas,

              case no. PD-1429-14 on December 1, 2015; and

      C.      The Appellant’s Brief on the Merits in Shelley Walker v. State of Texas,

              case no. PD-1430-14 on December 1, 2015.

9.    Counsel has been in State Court on the following dates within the last thirty

      days:

              A.    On November 10, 2015, Counsel participate in the Appellate

                    Delphi Panel Webinar. Counsel is currently sitting as a panel

                    member.

              B.    On November 12, 2015, Counsel was in the 294th Judicial District

                    of Van Zandt County, Texas for pre-trial docket call and/or

                    arraignment which he currently represents twenty-three (23)

                    defendants on the docket. Many of the Defendants have multiple

                    cases.

              C.    On November 18, 2015, Counsel was at trial docket call in the

                    County Court at Law with various Defendant’s.

              D.    On November 23, 2015, Counsel was at a status hearing regarding

                    competency on State of Texas v. Reynold McLemee, cause number

                    CR15-00278 in the 294th Judicial District of Van Zandt County,

                    Texas.

              E.    On November 30, 2015, Counsel was in the County Court at Law

                    of Smith County, Texas for a jury trial setting in State of Texas v.

                    Roy’Tavien Floyd-Whitfield, cause number 001-82167-15.

              F.    On December 4, 2015, Counsel was in federal court before the

                    Honorable John Love, for an initial appearance hearing in USA v.

                    Amber Jones, case no. 6:15CR71(02).

10.   Lastly, Appellant’s Counsel has the following briefs pending:

              A.    Appellant’s Brief in Gaylord Stevens v. State of Texas, cause
                   numbers 12-15-00162-CR, 12-15-00163-CR and 12-15-00164-CR on

                   December 14, 2015;

            B.     Appellant’s Brief in Shai’Keston Mackey v. State of Texas, cause

                   number 12-15-00243-CR on December 16, 2015;

            C.     Appellant’s Brief in Cedric Humble, Jr. v. State of Texas, cause

                   number 12-15-00239-CR upon completion of the Reporter’s Record;

            D.     Appellant’s Brief in Joseph Neal Jones v. State of Texas, cause

                   number 12-15-00267-CR upon the completion of the Reporter’s

                   Record;

            E.     Appellant’s Brief in Neal Hunter v. State of Texas, cause number

                   12-15-00268-CR upon the completion of the Reporter’s Record.

            F.     Appellant’s Brief in Terry Minchew v. State of Texas, cause

                   number 12-15-00288-CR upon the completion of the Clerk’s Record

                   and Reporter’s Record; and

            G.     Appellant’s Brief in Daniel Reed v. State of Texas, cause number

                   12-15-00291-CR upon the completion of the Clerk’s Record and

                   Reporter’s Record.

11.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

12.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of forty-five (45) days, and for such other and

      further relief as the Court may deem appropriate.
                                        Respectfully submitted,



                                        Law Office of James W. Huggler, Jr.
                                        100 E. Ferguson, Suite 805
                                        Tyler, Texas 75702
                                        Tel: (903) 593-2400
                                        Fax: (903) 593-3830

                                        By: /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.
                                        State Bar No. 00795437
                                        Attorney for APPELLANT


                            CERTIFICATE OF SERVICE


      This is to certify that on December 7, 2015, a true and correct copy of the above

and foregoing document was served on Mike West, Smith County District Attorney's

Office, 100 North Broadway Ave., 4th Floor, Smith County Courthouse, Tyler, Texas

75702, by regular mail, fax, hand delivery, or electronic filing.



                                         /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.